                  UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF MICHIGAN

In the Matter of:

       Indiana Hotel Equities, LLC,                          Case No. 18-45185
                                                             Chapter 11
      Debtor.                                                Judge Thomas J. Tucker
____________________________________/

 ORDER GRANTING THE DEBTOR’S MOTION TO VOLUNTARILY DISMISS
         THIS BANKRUPTCY CASE, WITH MODIFICATIONS,
 AND CANCELLING THE FURTHER HEARING SCHEDULED FOR MONDAY,
                      NOVEMBER 5, 2018

        This case is before the Court on the motion by the Debtor to voluntarily dismiss
this bankruptcy case, without prejudice (Docket # 120, the “Motion”). The Indiana
Airport Authority (the “IAA”) filed an objection to the Motion (Docket # 123). No other
objections were filed. The Court held a hearing on October 31, 2018. The Court has
reviewed the supplemental filings made today by the parties (Docket # 129, 130).

        The Court will grant the Debtor’s Motion, with modifications. The modifications,
which are reflected in this Order, have in substance been agreed to by the Debtor, as
shown by the comments of Debtor’s counsel during the hearing and by the supplement
filed by the Debtor today (Docket # 129).

         The Court finds that in light of the modifications reflected in this Order, any
remaining objection(s) of the IAA are not well taken, and they are now overruled. Even
if the Court were to assume that the Debtor filed or prosecuted this bankruptcy case in
bad faith, as argued by the IAA, and/or that “cause” exists under 11 U.S.C. section 349(a)
to dismiss this case with prejudice--- subjects about which the Court need not and does
not now express any opinion --- the Court still would have discretion, and would exercise
its discretion, to dismiss this case on the terms stated in this Order.

        The Court finds and concludes that the dismissal of this case on the terms stated
below (1) is sufficient to prevent any future abuse of the type feared by the IAA that may
occur if a new bankruptcy case is ever filed by or against the Debtor; and (2) is sufficient
to protect the IAA from such potential abuse.

       Accordingly,

       IT IS ORDERED that the Motion is granted, on the terms stated in this Order.

       IT IS FURTHER ORDERED that this bankruptcy case is dismissed without
prejudice, subject to the following condition. The condition is that Debtor may not file a
another voluntary petition for relief under the Bankruptcy Code or be the subject of an



18-45185-tjt   Doc 131      Filed 11/02/18     Entered 11/02/18 15:30:01        Page 1 of 2
involuntary petition under the Bankruptcy Code, unless and until the Indiana trial court,
the Indiana appellate court or the Indiana Supreme Court enters an order reversing,
modifying, or vacating, in whole or in part, the Order Denying Indiana Hotel Equities,
LLC’s Motion for Summary Judgment and Granting Indiana Airport Authority’s Cross-
Motion for Summary Judgment in Indiana Hotel Equities, LLC v Indiana Airport
Authority, Marion County Superior Court, Indiana, Case No. 49D01-1707-PL-027076
entered on March 28, 2018, subject to any party in interest’s, including Debtor’s and
IAA’s, ability to file a motion under Fed. R. Bankr. P. 9024 and Fed. R. Civ. P. 60 for
relief from this Order or a similar procedural motion or action.

        IT IS FURTHER ORDERED that the obligation to pay United States Trustee
quarterly fees and file required reports shall not be affected, and if the Debtor does not
timely pay any unpaid quarterly fees, the United States Trustee may seek to reopen this
case and request conversion to a chapter 7 liquidation.

        IT IS FURTHER ORDERED that all professionals must file any fee applications
no later than November 23, 2018.

     IT IS FURTHER ORDERED that the further hearing scheduled for Monday,
November 5, 2018 at 10:00 a.m. is cancelled, as no longer necessary.



Signed on November 2, 2018




18-45185-tjt   Doc 131      Filed 11/02/18     Entered 11/02/18 15:30:01        Page 2 of 2
